UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6509



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT GORDON AMEGASHIE,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CR-91-203; CA-04-1524)


Submitted:   December 22, 2005            Decided: December 29, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Gordon Amegashie, Appellant Pro Se. James L. Trump, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert Amegashie, a federal prisoner, seeks to appeal the

district court’s order denying relief on his 28 U.S.C. § 2255

(2000) motion.   An appeal may not be taken from the final order in

a post-conviction proceeding unless a circuit justice or judge

issues a certificate of appealability.             28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”            28

U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).             We have independently

reviewed the record and conclude that Amegashie has not made the

requisite showing.       On appeal, Amegashie challenges his sentence

based on the holding in United States v. Booker, 543 U.S. 220

(2005).   This   court    has    recently   held    that   Booker   is   not

retroactively applicable to cases on collateral review.              United

States v. Morris, 429 F.3d 65 (4th Cir. 2005).             Accordingly, we

deny a certificate of appealability and dismiss the appeal.              We

dispense with oral argument because the facts and legal contentions




                                    - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                     DISMISSED




                              - 3 -